PROSPECTUS 1,000,000Shares of Common Stock $0.001 Par Value No Minimum $0.10 per share Ultimate Products Corporation (“Ultimate Products” or “UPC” or the “Company”) is offering on a best-efforts basis 1,000,000 shares of its common stock at a price of $0.10 per share. The shares are intended to be sold directly through the efforts of George Vogelei, the sole officer and director of UPC. The intended methods of communication include, without limitation, telephone and personal contact. For more information, see the section titled “Plan of Distribution” herein. UPC is not using an underwriter. The offering does not require that the Company sell a minimum number of shares. There is no arrangement to place the proceeds from this offering in escrow, trust or similar account. The proceeds from the sale of the shares in this offering will immediately be payable to Ultimate Products Corporation The offering shall terminate on the earlier of (i) the date when the Company decides to do so, or (ii) when the offering is fully subscribed for.UPC may, at its discretion, extend the offer up to an additional two (2) years from the date this offering is declared effective. Prior to this offering, there has been no public market for UPC’s common stock. Number of Shares Offering Price Underwriting Discounts & Commissions Proceeds to the Company Per Share 1 $ 0.10 $ 0.00 $ 0.10 Maximum 1,000,000 $ 100,000 $ 0.00 $ 100,000 This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss of your investment. See the section titled “Risk Factors” herein. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. UPC may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Ultimate Products Corporation does not plan to use this offering prospectus before the effective date. The Date of this Prospectus is June 27, 2008. 1 TABLE OF CONTENTS PART I: INFORMATION REQUIRED IN PROSPECTUS PAGE PROSPECTUS SUMMARY 3 Ultimate Products Corporation 3 The Offering 4 Selected Financial Data 6 RISK FACTORS 7 Risk Factors Relating to Ultimate Products Corporation 7 Risk Factors Relating to this Offering 13 USE OF PROCEEDS 16 DETERMINATION OF OFFERING PRICE 18 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 18 SELLING SHAREHOLDERS 19 PLAN OF DISTRIBUTION; TERMS OF OFFERING 19 Section 15(g) of the Exchange Act 21 DESCRIPTION OF SECURITIES TO BE REGISTERED 22 INTERESTS OF NAMED EXPERTS AND COUNSEL 23 DESCRIPTION OF BUSINESS 24 Background 24 Business 24 Competition 25 Government Regulations 27 Employees 27 Facilities 27 Legal Proceedings 28 Market for Common Stock and Related Shareholder Matters 28 Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Changes in Disagreements with Accountants on Accounting and Financial Disclosure 34 Director, Executive Officer, Promoters and Control Persons 35 Executive Compensation 35 Code of Ethics 35 Corporate Governance 35 Security Ownership of Certain Beneficial Owners and Management 36 Transactions with Related Persons, Promoters and Certain Control Persons 36 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION 37 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES F-1 2 Prospectus The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS SUMMARY Prospectus Summary:The following summary is supported by reference to the more detailed information and the financial statements, including the notes thereto, appearing elsewhere in this Prospectus. Each prospective investor is urged to read this Prospectus in its entirety. The purchase of the securities offered through this prospectus involves a high degree of risk. See section entitled "Risk Factors" on pages9-17. Ultimate Products Corporation Ultimate Products Corporation (hereinafter referred to as “UPC” or the “Company” also “We,” “Us,” “Our,” etc.) is a Nevada corporation that wasincorporated on February 15, 2008. UPC is a developmental stage company that has the business objective of developing, producing and distributing, a magnesium oxide “MgO” board called “UltimateBuilding Board ™” for use in a number of applications including wall and ceiling linings, fascias, soffits, tile backing and under lament. Ultimate Building Board ™ is a factory-made, non-insulating sheathing board product made of magnesium oxide that generally replaces drywall or cement board, but with much-improved characteristics such as fire resistance, weather tolerance, strength, and resistance to mold and mildew. We are a development stage company that has not commenced our planned principal strategic operations and have no significant assets and no revenues to date. Our business plan was designed to create a viable business. We have filed this registration statement in an effort to become a fully reporting company with the Securities and Exchange Commission in order to enhance our ability to raise additional working capital. The Company was not organized as an acquisition vehicle or with the intent to engage in a reverse acquisition or any other business combination transaction. Our operations to date have been devoted primarily to startup and development activities, which include the following: 1.
